November 8, 1974

The Honorable C. C. Nolen                     Opinion No. H-   447
President, North Texas State
  Univerrity                                  Re: Meaning of and acceee to
Denton, Texan 76203                           “rtudent recordr”‘under Open
                                              Record8 Act.

Dear Preaident Nolen:

         Your opinion request present0 two quertionr concerning Section
3(a) Q4) of the Texan Open Record6 Act, Article 6252-178, V. T. C. S. :

              (a) All infdrmation collected, lseembled, or
              maintained by governmental bodies purerun&
              to lrw or ordinance or in connection with the
              traneaction of official buaineee ie public infor-
              mation and available to the public during normal
              bueiness hours . . . with the following excep-
              tione only:

               .   .   .


              (14) student records at educational inntitutiol:e
              funded wholly or in part, by state revenue; but
              euch records shall be made available upon re-
              quest of educational inetitution perbonnel , the
              student involved, or that rtudent’s parent, legal
              guardian, or spouse.

        You ark fir&, what ir the meaning of the term “rtudent records”
ae ured in the above section, and recondly, who haa access to ruch
student records.

        We have been unible to .find a judicial determination of the term
“student records. ”

                                       p. 2058
    The Honorable C. C. Nolen     page 2    (H-447)




             Thin office har held that not all inform*tion about a student ia
    exempted aa a “student record. I’ Open Record8 Decision No. 16 (l974),
    held public the namea and lddresrree of individual students. Open Records
    Decision No. 34 0974) implicitly held that both individual rtudents’
    anonymous evaluations of their profeasorr and summaries by course of
    those evaluations were not “student recordr. ” Finally, in Open Records
    Decision No. 30 (1974), we advised a univerrity that the exception for
    “rtudent records” could not justify withholding from the public the
    inatitution’a correspondence with ‘a rtudent group named Gay Awareness.

            However, it icl our opinion that 8 “rtudent record” would generally
    include information concerning the student himrelf and his individual relation-
    rhip to the education81 inrtitution. A 1% of rtudent record6 would include,
    but not necea#rrily be limited to, the following: applicationr for rdmirsion,
    standardized achievement test acore*, attendance data, #core8 on standard-
    iced intelligence, aptitude, and psychological teata, interert inventory
    results, health data, family background information, teacher or counselor
    ratings and obrervations, and reportr of behavioral pattern0 or disciplinary
    rctionm.

             You next’ark who hao access to student recorda.    Section 3(0)(14)
    of the Open Recorda Act Etatea that etudent record8 “shall be made
    available upon requert of educational institution personnel, the rtudent
    involved, or that rtudent’s parent, legal guardian or apouae. ” Under
    this rection educational inetitution personnel have acceaa to student
    records.    For analogy, Bee S. B. 160, Oregon Lawr 1971, ch. 512,
    p. 835, rec. 2(4).

              The student himrelf ir granted acceor to hir student records.
    V.T.C.S.,     art. 6252-17a, eec. 3(a) (14). Thin ia harmonious with,
    though perhapr expansive of, his right8 under the common law. See
    Morris v. Smiley, 378 S. W.2d 149, 152 (Tex. Civ. App. --AurtinT64,
l   writ ref’d.   n. r. e. ).

            Section 3(a) (14) of the Open Record0 Act alro providen for parenta)
    acceea to student records.      Recently, we faced one facet of the question of
    what ir a parent. In Open Record0 Decision No. 42 (1974), we held that


                                           p. 2059
.



        The Honorable C. C. Noien    page 3   (H -447)




        even though the requesting parent was divorced and not a managing
        conaerv*tor, i.e.,  custodian, of the child under Section 14.02 of the
        Texas Family Code, he or ahe atill had a right of access to the off-
        spring’s student records, ao long aa the requesting parent’s parental
        righta had not been terminated under Chapter 15 of the Family Code.

                 While none of our publiehed opinions have examined whether
        limitationr exist on the parental right of accela, we believe that recent
        federal legirlation, H. R. 69, 93d Gong., 2d Seas., Title V. Sec. 513
        (1974), amending Part C of the General Education Provisions Act, which
        was signed into law, Auguet 21, 1974, should be conridered.      H. R. 69
        requires all educational institutions, on pain of termination of federal
        monies, to provide to parenta complete acceea to all official files,
        records, and data related to their children.    This io subject to one
        particular limitation (Sec. 437(d) of Part C of the General Education
        Provisions Act, aa amended by H. R. 69): upon the attainment by the
        student of eighteen yeare of age, the right6 previously belonging to the
        parents would be accorded solely to the rtudent.

                Section 3(a) (14) of the Open Record8 Act also grant8 access to
        student records to the student’d legal guardian and apoume. We consider
        the court appointed legal guardian to stand in much the same position as
        the parent, whose rights were discussed above.

                The spouse ia granted accea~ out of recognition of the rpecial
        relationship that exists in mrarriage. As the federal statute [H.R. 691, which
        limits parental access to records of students under 18, doee not speak to
        any right of acceB8 that the apouee might have, we conclude that Open
        Records Act is controlling in thilr regard.

                Of course, acceen to rtudent records under Section 3(a)(14) may be
        limited by Section 3(a) (1) if any information contained in the record8 is
    .   made confidential by law.

                                         SUMMARY

                          A “cltudent record” generally include8 information
                       concerning the student himrelf and hir individual


                                              p. 2060
    ’   .




                The Honorable C. C. Nolcn   page 4    (H-447)




                             relationship to the educational institution.   Under the
                             Open Records Act ciuch student records are made
                             available to educational inetitution personnel, the
            C                student, the student’s parent or legal guardian at
                             leaat until the student reacher, the age of 18, and the
            C                etudent’e q pouee.
            c
                                                               Very truly youra,
            c
r




                  .
                L4Rlghzye
                DAVID M. KENDALL.    Chairman
                Opinion Committee

                k




                                                     p. 2061